DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gloekler on 2/8/22.

Claims
1. (Currently amended) An ion pump, comprising:
 	a housing enclosing an interior;
 	a gas inlet having a through-hole extending into the interior;
 	at least one cathode;
 	at least one anode; and
 	a blocking shield positioned between the at least one cathode and the at least one anode on one side and the gas inlet on another side, the blocking shield comprising:

 	a support comprising a vertical wall vertically extending from the top plate at a  distance from the at least one cathode,
wherein the top plate and the vertical wall are both arranged to block particles  traveling directly from the at least one cathode and/or the at least one anode to a through-hole of the gas inlet.


10. (currently amended) A method for installing a blocking shield in an ion pump, the method comprising: 
 	inserting components of the blocking shield through a gas inlet of the ion pump, the ion pump comprising a housing enclosing an interior, at least one cathode, and at least one anode,
wherein the gas inlet comprises a through-hole extending into the interior, and  the components have respective dimensions sized such that the components have clearance for passage through the through-hole; and assembling, inside the interior, the inserted components to form the blocking shield wherein, after the assembling: 
 	the blocking shield is positioned between the at least one cathode and the at least one anode on one side and the gas inlet on another side; and 
 	the blocking shield comprises a top plate and a support, and the support comprises a vertical wall vertically extending from the top plate, and
fixing the top plate and the vertical wall inside the ion pump such that both the top plate and the vertical wall are arranged to block particles traveling directly from the at least one cathode and/or the at least one anode to the through-hole of the gas inlet.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/15/21 has been entered. 


Election/Restrictions
Claim 1 is allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires the allowable limitations of an allowable claim. Specifically, because claim 10 requires the allowable limitations of claim 1, the restriction requirement for claims 10- 12 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference of record discloses wherein the top plate and the vertical wall are both arranged to block particles  traveling directly from the at least one cathode and/or the at least one anode to a through-hole of the gas inlet.
The closest prior art of record is Maccarrone. Maccorrone does not disclose the vertical wall is arranged to block particles traveling directly from the at least one cathode and/or the at least one anode to a through-hole of the gas inlet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746